[J-12A-2015, J-12B-2015, J-12C-2015, J-12D-2015 and J-12E-2015]
                IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


GREGORY R. ZAPPALA,                 :   No. 29 EAP 2014
                                    :
                 Appellant          :   Appeal from the judgment of Superior
                                    :   Court entered on 6/21/2012 at No. 2567
                                    :   EDA 2011, reargument denied 8/13/2012,
             v.                     :   affirming the order entered on 8/26/2011 in
                                    :   the Court of Common Pleas, Civil Division,
                                    :   Philadelphia County at No. 000384 May
CAROSELLI BEACHLER MCTIERNAN & :        Term, 2011.
CONBOY, WILLIAM R. CAROSELLI,       :
ESQUIRE, TIMOTHY CONBOY,            :
ESQUIRE, SUSAN A. MEREDITH,         :
ESQUIRE, KELLY L. ENDERS,           :
ESQUIRE, DAVID S. SENOFF, ESQUIRE, :
LAUREN C. FANTINI, ESQUIRE,         :
RICHARD C. DEFRANCESCO,             :
ESQUIRE, CEFALO & ASSOCIATES,       :
MICHAEL J. CEFALO, ESQUIRE, JAMES :
J. ALBERT, ESQUIRE, GEORGE G.       :
OSCHAL, III, ESQUIRE, KARL J. KWAK, :
ESQUIRE, AND LINDA L. BARTLETT,     :
ESQUIRE,                            :
                                    :
                 Appellees          :   ARGUED: March 11, 2015


GREGORY R. ZAPPALA,               :     No. 30 EAP 2014
                                  :
                Appellant         :     Appeal from the judgment of Superior
                                  :     Court entered on 6/21/2012 at No. 2568
                                  :     EDA 2011, reargument denied 8/14/2012,
          v.                      :     affirming the order entered on 9/20/2011 in
                                  :     the Court of Common Pleas, Civil Division,
                                  :     Philadelphia County at No. 000336 May
ECKERT SEAMANS CHERIN &           :     Term, 2011.
MELLOTT, LLC, BRIDGET E.          :
MONTGOMERY, ESQUIRE, DAVID J.     :
SCHERTZ, ESQUIRE, RIKER DANZIG    :
SCHERER HYLAND & PERRETTI, LLP, :
AND MICHAEL P. O'MULLAN, ESQUIRE, :
                                  :
                 Appellees            : ARGUED: March 11, 2015


GREGORY R. ZAPPALA,              :        No. 31 EAP 2014
                                 :
               Appellant         :        Appeal from the judgment of Superior
                                 :        Court entered on 6/21/2012 at No. 2569
                                 :        EDA 2011, reargument denied 8/14/2012,
           v.                    :        affirming the order entered on 9/20/2011 in
                                 :        the Court of Common Pleas, Civil Division,
                                 :        Philadelphia County at No. 000349 May
METZGER & KLEINER, DANIEL E.     :        Term, 2011.
KLEINER, ESQUIRE, AND RICHARD G. :
FREEMAN, ESQUIRE,                :
                                 :
               Appellees         :        ARGUED: March 11, 2015


GREGORY R. ZAPPALA,               :       No. 32 EAP 2014
                                  :
                Appellant         :       Appeal from the judgment of Superior
                                  :       Court entered on 6/21/2012 at No. 2572
                                  :       EDA 2011, reargument denied 8/14/2012,
           v.                     :       affirming the order entered on 9/20/2011 in
                                  :       the Court of Common Pleas, Civil Division,
                                  :       Philadelphia County at No. 000360 May
ANAPOL SCHWARTZ WEISS COHAN       :       Term, 2011.
FELDMAN & SMALLEY, P.C., SOL H.   :
WEISS, ESQUIRE, AMBER M. RACINE, :
ESQUIRE, ADRIANNE WALVOORD,       :
ESQUIRE, LAW OFFICE OF BARRY H. :
DYLLER, BARRY H. DYLLER, ESQUIRE, :
GELB LAW FIRM, AND JOHANNA L.     :
GELB, ESQUIRE,                    :
                                  :
                Appellees         :       ARGUED: March 11, 2015


GREGORY R. ZAPPALA,                   :   No. 33 EAP 2014
                                      :
                 Appellant            :   Appeal from the judgment of Superior
                                      :   Court entered on 6/21/2012 at No. 2573
                                      :   EDA 2011, reargument denied 8/13/2012,
           v.                         :   affirming the order entered on 9/20/2011 in
                                      :   the Court of Common Pleas, Civil Division,
                                      :   Philadelphia County at No. 000388 May



      [J-12A-2015, J-12B-2015, J-12C-2015, J-12D-2015 and J-12E-2015] - 2
HANGLEY ARONCHICK SEGAL &               : Term, 2011.
PUDLIN, DANIEL SEGAL, ESQUIRE,          :
REBECCA L. SANTORO, ESQUIRE,            :
JUVENILE LAW CENTER, MARSHA L.          :
LEVICK, ESQUIRE, AND LOURDES M.         :
ROSADO, ESQUIRE,                        :
                                        :
                     Appellees          : ARGUED: March 11, 2015


                                     ORDER


PER CURIAM


       AND NOW, this 7th day of April, 2015, as it appears Appellant joined the

settlement agreement, the appeal is dismissed as having been IMPROVIDENTLY

GRANTED.

       Mr. Chief Justice Saylor and Madame Justice Todd did not participate in the

decision of this case.




        [J-12A-2015, J-12B-2015, J-12C-2015, J-12D-2015 and J-12E-2015] - 3